UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): January 2, 2013 ALLIED VENTURES HOLDING CORP. F/K/A PAY MOBILE INC. (Exact name of registrant as specified in its charter) Nevada 0-11596 95-3506403 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 7695 S.W. 104th Street, Suite 210 Miami, FL33156 (Address of principal executive offices) (305) 663-7140 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; change in Fiscal Year On January 2, 2013, the Registrant amended its Articles of Incorporation in Nevada to change its name from Paymobile, Inc. to Allied Ventures Holding Corp.In conjunction with the name change, the Registrant’s common stock was assigned the following new CUSIP number: 019586 106. The Registrant will now proceed to file an Issuer Company-Related Action form with FINRA which will inform FINRA of this name change and request a new symbol. Item 9.01 Exhibits (a) Amendment to Articles of Incorporation Changing Name of Registrant. . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pay Mobile, Inc. (Registrant) By: /s/Irma Colón-Alonso Irma Colón-Alonso,President Dated: January 4, 2013
